233 S.W.3d 768 (2007)
Orlando MONDAINE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88811.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The movant, Orlando Mondaine, appeals the motion court's denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court's order and judgment denying the movant's Rule 29.15 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).